Citation Nr: 0927229	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-28 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disability, 
claimed and diagnosed as posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

The Veteran provided testimony at an October 2008 hearing 
before the undersigned Veterans Law Judge.

This case was the subject of a Board remand dated in December 
2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
PTSD.  His two claimed stressors have been exposure to combat 
and the handling of injured and dead bodies, both claimed to 
have occurred during his Vietnam service as a member of the 
United States Marine Corps.  At a Board hearing in October 
2008, the Veteran testified that while in Vietnam he was 
attached to a medical battalion, and that when choppers came 
in with wounded and dead part of his job was to take the 
wounded and dead off of the choppers and take them to the 
medical units.  He stated that in addition he had to guard a 
perimeter.  The Veteran specifically indicated that he was 
not shot at while in Vietnam.  (See October 2008 Board 
hearing transcript (Tr.) at pp. 3-4.)  He indicated that his 
claimed PTSD stressor was repeated exposure to wounded and 
dead bodies, that this went on for his full tour of duty in 
Vietnam, and included seeing burned and dismembered bodies.  
(Tr. at 4-5.)   Thus, he appears to have modified his 
contentions insofar as he no longer asserts exposure to 
combat as a claimed PTSD stressor.

The Veteran's DD Form 214 indicates that his military 
occupational specialty was that of general warehouseman.  It 
further indicates that he spent a total of one year and 
fourteen days overseas.  His service personnel records 
indicate that from February 1966 to March 1967 the Veteran 
served in Vietnam in the 3rd Marine Division, 3rd Medical 
Battalion, and that he participated in operations against the 
insurgent communist forces in the Republic of Vietnam during 
this period.  His awards and decorations include the Vietnam 
Service Medal, the Vietnam Campaign Medal, the Navy 
Commendation Medal, the Good Conduct Medal, the Rifle 
Marksman Badge, the National Defense Medal, and the Pistol 
Expert Badge.  

In this context, and having personally received the Veteran's 
testimony, the undersigned finds credible the Veteran's 
testimony at his October 2008 Board hearing of repeated 
exposure to and handling of wounded and dead soldiers during 
his period of service in Vietnam.  Further, insofar as the 
Veteran served as a member of the United States Marine Corps 
in a medical battalion during wartime and in a war zone, the 
Board finds that the Veteran's descriptions as to handling 
dead and injured bodies as part of his duties is sufficiently 
consistent with the places, types and circumstances of 
service as to be adequately corroborated as a stressor for 
purposes of his claim for service connection for PTSD.  See 
38 C.F.R. § 3.304(f).  Further, as the Board has found this 
claimed to stressor to be adequately corroborated, and there 
are of record numerous diagnoses of PTSD from multiple 
treatment providers and examination clinicians, the Board 
finds that a VA examination and opinion as to whether the 
Veteran's current PTSD is attributable to his handling of 
dead and injured bodies in Vietnam would be useful in the 
adjudication of his claim.  See 38 U.S.C.A. § 5103A(d).
 
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the Veteran to be 
afforded an examination with an appropriate 
specialist for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran has PTSD that 
is related to his corroborated in-service 
stressor of handling dead and injured bodies 
during his tour of duty as a member of the 
United States Marine Corps with a medical 
battalion in Vietnam.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the many reports of 
treatment and examination for PTSD.
 
The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

2.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case  and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




